Citation Nr: 0305763	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  01-02 605A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for residuals of an eye 
injury.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran had active duty as a member of the Army National 
Guard of South Carolina from March 1952 to August 1952.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision that denied the benefits 
sought on appeal.  The appellant filed a notice of 
disagreement in October 2000.  The RO issued a statement of 
the case in February 2001.  In March 2001, the veteran filed 
a substantive appeal.  He was afforded a hearing before the 
RO in March 2001.  

These matters were previously before the Board in January 
2002, at which time the Board remanded the matter to the RO 
for additional development.  After accomplishing the 
requested development, to the extent possible, the RO 
continued the denial of the claims; hence, they have been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Although the veteran has indicated that he sustained an 
injury to his head in service, the competent and persuasive 
medical evidence does not establish any current residuals of 
a head injury, but indicates that his head, on examination, 
was normal.  

3.  Although there is evidence indicating that the veteran 
incurred a left ocular injury either as a child or in the 
military, the competent and persuasive medical evidence 
indicates that the veteran does not currently suffer from any 
left eye disability.  


CONCLUSION OF LAW

1.  The criteria for service connection for residuals of a 
head injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

2.  The criteria for service connection for residuals of an 
eye injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West, 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim (38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)), as well as the duty to notify the 
claimant what evidence will be obtained by whom (38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

In this regard, the October 2000 rating decision and the 
February 2001 statement of the case advised the veteran and 
his representative of the basic laws and regulations 
governing his claims for service connection and the bases for 
the denial of the claims.  Additionally, the RO's April 2001, 
February 2002 letters and the Board's January 2002 remand put 
the veteran on notice of the VCAA.  Hence, the Board finds 
that they have been given notice of the information and 
evidence needed to substantiate the claim, and, as evidenced 
by various letters soliciting information and/or evidence 
(see, e.g., RO letters of September 1999, April 2001 and 
February 2002) have been afforded opportunities to submit 
such information and evidence.  Furthermore, via various RO 
correspondence, to include the above referenced letters, 
which instructed the veteran to provide authorization to 
enable it to obtain any outstanding private medical records, 
and information to enable it to obtain any outstanding VA 
treatment records, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 189 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The veteran's complete service medical records 
are unavailable.  The Board directed the RO in the January 
2002 remand to undertake additional efforts to locate the 
missing records.  Thereafter, the RO contacted the National 
Archive Record Administration.  Their search revealed no 
records for the veteran.  In March 2002, the RO contacted the 
Adjutant General of the National Guard.  In November 2002, 
the Adjutant General submitted copies of the veteran's 
Enlistment Examination report, Enlistment Record, and Service 
and Qualification Record.  Although the veteran's service 
medical records are not complete, the Board finds that the RO 
has undertaken appropriate efforts to obtain complete 
records.  Moreover, as in explained in more detail below, the 
absence of service medical records is not dispositive of 
either of the issues on appeal.  Hence, requiring the RO to 
undertake any additional effort(s) to locate the records 
would be futile and would further serve to unnecessarily 
delay adjudication of the veteran's claims on appeal.  

Additionally, the veteran and his representative have 
provided argument during the veteran's RO hearing (the 
transcript of which has been associated with the claims file) 
and in various statements.  Private outpatient treatment 
records and records associated with VA examinations have been 
associated with the claims file; as indicated above, the RO 
has requested that the veteran identify any additional 
sources of treatment for residuals of a head injury and a 
left eye injury.  The veteran was afforded VA examinations in 
March and December 2002, and the latter examiner explicitly 
included a review of the veteran's claims file and offered an 
opinion as to the nature, extent and etiology of any head and 
left eye condition.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

Background

The appellant contends that he currently has dizziness, 
blackouts and eye problems that are related to injury to his 
head and left eye sustained during service.  Specifically, he 
has asserted that while serving in the National Guard in 
1952, he fell out of a truck and injured his head and left 
eye.  He has alleged that, shortly thereafter, he underwent 
an operation on his left eye and was treated for a head 
injury by his private physician.  

The appellant's NGB Form 22 indicates that he was discharged 
from the National Guard in August 1952 because of physical 
disability (not specified) that was not incurred in the line 
of duty.

The RO had made repeated requests for service medical 
records.  In November 2002, the Office of the Adjutant 
General of South Carolina submitted a copy of the veteran's 
Enlistment Examination report, Enlistment Record, Service and 
Qualification Record, and a Report of Separation from the 
U.S. Army National Guard.  The March 1952 enlistment 
examination was normal.  

Private outpatient treatment records from Dr. Hollis P. Snead 
from 1982 to 1992 do not reflect complaints of or treatment 
for any head injury, eye injury, dizziness, headaches, or 
loss of consciousness.  

During a private examination in October 1999, the veteran 
reported that he had a head injury at age 17 while serving in 
the Army National Guard.  He reported that, since that time, 
he experienced some "dizziness" in his left eye, recurrent 
headaches, and occasional loss of consciousness.  Examination 
of the head did not reveal evidence of acute trauma.  His 
pupils were round and equal and reacted to light and 
accommodation.  Neurological examination was normal.  The 
veteran was diagnosed with a remote close head injury with 
syncope and left eye injury.  

Private outpatient treatment records from Dr. John Story from 
June 1998 to April 2001 show treatment for lupus.  The 
records note that the veteran suffered a staple injury to his 
left eye as a child that required three stitches, and that 
there was a mild cataract noted secondary to the staple 
injury.  

The veteran was afforded a VA ocular examination in March 
2002 and in December 2002.  He showed uncorrected visual 
acuity of 20/80 in both eyes.  Corrected visual acuity was 
20/20.  Examination of the anterior segment revealed 
conjunctival scarring of the left eye at the limbus.  The 
macula, vessels and periphery were unremarkable.  The 
diagnoses were hyperopia, presbyopia and ocular trauma of the 
left eye by history.  The veteran claimed that the staple 
injury did not occur as a child but occurred in the military.  
The examiner opined, regardless of whether the injury was 
incurred in service or as a child, based upon the results of 
examination, the veteran had no current ocular disability.  

On VA neurological examination in April 2002, the veteran 
reported that he fell from a truck in 1952 striking the left 
side of his head on the pavement.  He reported that he 
sustained a cut to his left eyebrow and some damage to his 
left eye.  The veteran reported his belief that the left side 
of his brain swells and cannot go out into the hot sun.  When 
he is in the sun, he reportedly, passed out, but is not sure 
if he loses consciousness.  He had no other specific 
complaints.  

Neurological examination was normal.  A cranial nerve 
examination showed a slight droop of the left eyelid and a 
well-healed scar through the left eyebrow.  There was a 
slight tremor with his arms outstretched that the veteran 
could dampen on request.  There was no muscle weakness, 
atrophy or fasciculations.  His station and gait were normal.  
The impression was that the veteran suffered from no obvious 
neurological dysfunction.  

In a follow-up examination in December 2002, the examiner 
reported that the results of an electroencephalogram 
demonstrated nonspecific slow wave changes that were not 
consistent with either a stroke or an epileptic event.  A 
magnetic resonance image (MRI) of the brain showed no 
abnormality.  The veteran reported that since his last 
examination he was prescribed Neurontin and oxycodone and as 
a result experienced less episodes of loss of consciousness.  
Cranial nerve examination showed no abnormality of ocular 
motility, visual fields or visual acuity.  Motor system 
examination demonstrated no muscle atrophy and no 
fasciculations.  He again showed a tremor when he 
outstretched his arms for 30 seconds.  However, the tremor 
went away when coordination testing was conducted.  

The examiner noted that there was no obvious explanation for 
his reported episodic loss of consciousness.  The examiner 
noted that such was not a residual of a head disability.  The 
examiner further opined that based upon extensive testing, to 
include a normal neurological examination and normal MRI, the 
veteran had no identifiable head injury.  

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

First, regarding the claim for service connection for 
residuals of a head injury, the Board notes that there is no 
evidence corroborating the veteran's assertions of head 
injury during service.  His limited service medical records 
reflect that he was discharged for a physical disability not 
incurred in the line of duty.  Unfortunately, they do not 
specify the disability.  However, even assuming, arguendo, 
the credibility of the veteran's assertion that he fell from 
a truck injuring his head during service, service connection 
must be denied in this case because the competent (i.e., 
medical) evidence indicates that does not have any current 
residuals of a head injury.  

In this regard, the VA examiner in March and December 2002 
concluded that the veteran suffers from no current head 
disability.  The Board finds probative that the examiner had 
benefit of the review of the veteran's claims file and 
conducted a thorough examination, to include a MRI and 
neurological examination.  The Board finds that this evidence 
constitutes the most probative medical evidence of record on 
the question of current disability.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  While the Board notes that the October 1999 
private examiner assessed "remote closed head injury with 
syncope" (emphasis added), the Board finds that such 
assessment does not appear to be indicative of a current 
diagnosis.  Indeed, while the veteran complained of 
headaches, dizziness and loss of consciousness, the October 
1999 neurological and physical examinations of the veteran 
were normal.  In any event, to whatever extent the private 
physician may have been attempting to offer a current 
diagnosis, the Board finds the VA examiner's more probative.   
Hence, the weight of the competent evidence is against the 
claim.  

With regard to the claim of service connection for residuals 
of an eye injury, the Board again notes that there is no 
competent evidence of the existence of a current disability.  
The evidence from the veteran's private physician shows that 
he was treated for a mild cataract secondary to a staple 
injury as a child.  On VA examination in March 2002, the 
veteran was diagnosed with a history of ocular trauma, 
without a finding of a current left eye disability.  When the 
veteran was seen for a follow-up VA examination in December 
2002, the veteran indicated that the staple injury to his 
left eye occurred in the military rather than as a child.  
Nevertheless, after a second examination, the examiner opined 
regardless of whether the staple injury was incurred in 
service or as a child, the veteran did not suffer from a 
current left eye disability.  Again, the Board finds the VA 
opinions, based upon both examination of the veteran and 
review of his pertinent medical history and assertions, the 
most persuasive evidence of record on the question of current 
disability.  See Hayes, 5 Vet. App. at 69-70.  Hence, even 
assuming, arguendo, that the veteran did suffer an eye injury 
in service, as contended, the competent and persuasive 
medical evidence establishes that the veteran does not 
currently suffer from residuals of an eye injury.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of 
the claimed disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, each of the claims for service connection 
must be denied because the first essential criterion for a 
grant of service connection-competent evidence of the 
claimed disability--has not been met.  

The Board does not doubt the sincerity of the veteran's 
belief that he currently has residuals of a head injury and a 
left eye disability resulting from his military service.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter, such as whether he currently 
suffers from residuals of a head injury, and whether there 
exists any medical relationship between either of the claimed 
conditions and service.   See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v.  Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

For the foregoing reasons, the Board finds that the claims 
for service connection for residuals of a head injury and for 
residuals of a left eye injury must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each of the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for residuals of a head injury is denied.  

Service connection for residuals of a left eye injury is 
denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

